 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. GRADFORD,                                 Case No. 1:21-cv-00421-AWI-SAB

12                   Plaintiff,                            ORDER AUTHORIZING SERVICE OF
                                                           COMPLAINT, AND FORWARDING
13           v.                                            SERVICE DOCUMENTS TO PLAINTIFF
                                                           FOR COMPLETION AND RETURN
14    ANDY GRAY,                                           WITHIN THIRTY DAYS

15                   Defendant.                            (ECF No. 1)

16

17
            William J. Gradford (“Plaintiff”), proceeding pro se and in forma pauperis, filed this
18
     civil rights action pursuant to 42 U.S.C. § 1983. On April 5, 2021, the undersigned filed findings
19
     and recommendations recommending that this action proceed against Andy Gray (“Defendant”)
20
     on Plaintiff’s retaliation claim based on Defendant extending Plaintiff’s probation and that all other
21
     claims be dismissed. The findings and recommendations were adopted in full on May 19, 2021,
22
     and the matter was referred back to the undersigned for initiation of service of process.
23
            Accordingly, it is HEREBY ORDERED that:
24
            1.      Service shall be initiated on the following defendants:
25
                            ANDY GRAY
26
            2.      The Clerk of the Court shall send Plaintiff one (1) USM-285 form, one (1)
27
     summons, a Notice of Submission of Documents form, an instruction sheet and a copy of the
28


                                                       1
 1 complaint filed March 15, 2021;

 2          3.      Within thirty (30) days from the date of this order, Plaintiff shall complete the

 3 attached Notice of Submission of Documents and submit the completed Notice to the Court with

 4 the following documents:

 5          a.      One completed summons for each defendant listed above;

 6          b.      One completed USM-285 form for each defendant listed above; and

 7          c.      Two (2) copies of the endorsed complaint filed March 15, 2021;

 8          4.      Plaintiff need not attempt service on the defendants and need not request waiver

 9 of service. Upon receipt of the above-described documents, the Court will direct the United

10 States Marshal to serve the above-named defendants pursuant to Federal Rule of Civil Procedure

11 4 without payment of costs; and

12          5.      The failure to comply with this order will result in dismissal of this action.

13
     IT IS SO ORDERED.
14

15 Dated:        May 19, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
